NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MARK P. HAYE,                                )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-2947
                                             )
STEPHANIE M. WELDON,                         )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for Pinellas
County; Jack Helinger, Judge.

Teresa O. Prescott, Tampa (withdrew
after briefing), and Kathleen V. Logan,
St. Petersburg, for Appellant.

Paul M. Crochet and Timothy W. Weber
of Weber, Crabb & Wein, P.A., St.
Petersburg, for Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, VILLANTI, and MORRIS, JJ., Concur.